AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (‘‘Agreement’’), is hereby executed by and
between (‘‘Executive’’ or ‘‘you’’), and AXS-One Inc. (the ‘‘Company’’) on behalf
of its past, present and future parent entities, subsidiaries, divisions,
affiliates and related business entities, successors and assigns, assets,
employee benefit plans or funds, and any of its or their respective past,
present and/or future directors, officers, fiduciaries, agents, trustees,
administrators, employees and assigns, whether acting as agents for the Company
or in their individual capacities (collectively the ‘‘Company Entities’’), and
sets forth the parties’ agreement regarding Executive’s termination of
employment.

1. The Company and Executive agree that Executive’s last day of employment with
the company will be June 30, 2005 (the termination date). Executive’s coverage
under the various employee benefit plans maintained by the Company shall
terminate effective as of the termination date.

2. Following the Effective Date of this Agreement (as defined in paragraph 18
below), and in exchange for your waiver of claims against the Company Entities
and compliance with other terms and conditions of this Agreement, the Company
agrees to pay you severance of $337,500. This payment will be made to you as a
salary continuation, paid on the Company’s normal pay dates, beginning on the
pay date which is no sooner than fourteen days after the Effective Date of this
agreement. Executive may purchase, if eligible, continuation health benefits
coverage to the extent and for the period provided by federal law (COBRA),
however, provided Executive executes, timely returns, and does not revoke this
Agreement, the Company will pay for Executive’s COBRA benefits through December
31, 2006 in addition to, and not as a set off against, the severance set forth
above.. For the avoidance of doubt, the Company paid COBRA benefits include only
medical and dental insurance, and excludes all other employee benefits you
currently are entitled to. Compensation and benefits already paid to you
beginning July 1, 2005 shall count towards your severance hereunder.

You agree and acknowledge that the payments and benefits provided for by the
above paragraphs constitute full payment to you of amounts which you might
otherwise be entitled under any policy, plan or procedure of the Company or
pursuant to any prior agreement or contract with the Company, including but not
limited to, your employment agreement dated January 1, 2003.

3. You agree and acknowledge that the payment(s) and other benefits provided
pursuant to this Agreement are in full discharge of any and all liabilities and
obligations of the Company to you, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any alleged written or oral agreement (including, but not limited
to, your employment contract), policy, plan or procedure of the Company and/or
any alleged understanding or arrangement between you and the Company.

4. (a) In consideration for the payment and benefits to be provided you pursuant
to paragraph ‘‘2’’ above, you, for yourself and for your heirs, executors,
administrators, trustees, legal representatives and assigns (hereinafter
referred to collectively as ‘‘Releasors’’), forever release and discharge the
Company Entities from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever, whether known or unknown, which you ever
had, now have, or may have against any of the Company Entities by reason of any
act, omission, transaction, practice, plan, policy, procedure, conduct,
occurrence, or other matter up to and including the date on which you sign this
Agreement.

(b) Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities from any and all claims, whether known
or unknown, which Releasors ever had, now have, or may have against the Company
Entities arising out of your employment, and/or the termination of that
employment, including, but not limited to: (i) any claim under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974 (excluding claims for accrued, vested benefits under any employee benefit
or pension plan of the Company Entities in accordance with the terms and
conditions of such plan and applicable law), and the Family and Medical Leave
Act; (ii) any claim under the New Jersey Law Against Discrimination, the New
Jersey Equal Pay Act, the New Jersey Family Leave Act, and the New Jersey
Conscientious Employee Protection Act; (iii) any other claim (whether based on
federal, state, or local law, statutory or decisional) relating to or


--------------------------------------------------------------------------------


arising out of your employment, the terms and conditions of such employment, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding the termination of that employment, including but
not limited to breach of contract (express or implied), wrongful discharge,
detrimental reliance, defamation, emotional distress, retaliation,
discrimination or harassment under any applicable law, or compensatory or
punitive damages; and (iv) any claim for attorneys’ fees, costs, disbursements
and/or the like. Nothing in this Agreement shall be a waiver of claims that may
arise after the date on which you sign this Agreement.

(c) You acknowledge and agree that by virtue of the foregoing, you have waived
any relief available to you (including without limitation, monetary damages,
equitable relief and reinstatement) under any of the claims and/or causes of
action waived in this paragraph ‘‘4’’. 

5. The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by a party to any person or entity
without the prior written consent of the other, except if required by law, and
to a party’s accountants, attorneys and/or immediate family members, provided
that, to the maximum extent permitted by applicable law, rule, code or
regulation, they agree to maintain the confidentiality of the Agreement. You
further represent that you have not disclosed the terms and conditions of the
Agreement to anyone other than your attorneys, accountants and/or immediate
family members. For the avoidance of doubt, the Company will be required by law
to disclose the full terms of this agreement in an 8-K filing with the
Securities and Exchange Commission, and file this agreement as an exhibit to
such filing.

6. You acknowledge that during the course of your employment with the Company
and/or any of the Company Entities, you have had access to information relating
to the Company and/or the Company Entities and their respective business that is
not generally known by persons not employed by the Company and/or the Company
Entities and that could not easily be determined or learned by someone outside
of the Company and/or the Company Entities (‘‘Confidential Information’’). You
agree not to disclose or use such Confidential Information at any time in the
future. You also hereby acknowledge and reaffirm that you remain bound by the
restrictive covenants set forth in Paragraph 12 of your Employment Agreement
dated January 1, 2003, as well as your continuing obligations under your
Non-Disclosure Agreement dated July 12, 1991.

7. You represent that you have returned to the Company all property belonging to
the Company and/or the Company Entities, including but not limited to keys, card
access to the building and office floors, Employee Handbook, phone card, rolodex
(if provided by the Company and/or the Company Entities), computer user name and
password, disks and/or voicemail code. The Company agrees that you may keep your
laptop computer and your cell phone. The parties acknowledge full compliance
with this Paragraph 7.

8. If any provision of this Agreement is held to be illegal, void or
unenforceable, such provision shall have no effect; however, the remaining
provisions shall be enforced to the maximum extent possible. If a court should
determine that any portion of this Agreement is overbroad or unreasonable, such
provision shall be given effect to the maximum extent possible by narrowing or
enforcing in part that aspect of the provision found overbroad or unreasonable.

9. This Agreement is not intended, and shall not be construed, as an admission
that any of the Company Entities has or have violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.

10. The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor shall thereafter be deemed the ‘‘Company’’ for the purposes
of this


--------------------------------------------------------------------------------


Agreement), but will not otherwise be assignable, transferable or delegable by
the Company. (b) This Agreement will inure to the benefit of and be enforceable
by the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

11. This Agreement shall be construed and enforced in accordance with the laws
of the State of New Jersey without regard to the principles of conflicts of law.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together will constitute one and
the same agreement.

12. You understand that this Agreement constitutes the complete understanding
between the Company and you, and, with the exception of the agreements referred
to in paragraph ‘‘6’’ above, as well as the Restrictive Covenants set forth in
Paragraph 12 of your Employment Agreement, dated January 1, 2003, and Paragraph
13 therein relating to Assignment of Inventions, which provisions shall survive
the termination of your employment and are incorporated by reference into this
Agreement, supersedes any and all agreements, understandings, and discussions,
whether written or oral between you and any of the Company Entities. No other
promises or agreements shall be binding unless in writing and signed by both an
authorized representative of the Company and you after the Release Effective
Date.

13. Omitted

14. Exception For Challenge Under the Older Workers Benefit Protection Act: The
provisions of paragraph 4 are not intended to, and shall not affect Executive’s
right to file a lawsuit, complaint or charge that challenges the validity of
this Agreement under the Older Workers Benefit Protection Act, 29 U.S.C. §
626(f), with respect to claims under the Age Discrimination in Employment Act
(‘‘ADEA’’). Furthermore, in the event of such a proceeding, the provisions of
paragraphs 13 and 19 pertaining to the Company’s right to cease making payments
pursuant to this Agreement, Executive’s obligation to repay monies paid pursuant
to this Agreement, and the recovery of attorneys’ fees, shall not apply. This
paragraph is not intended to and shall not limit the right of a court to
determine, in its discretion, that the Company is entitled to restitution,
recoupment or setoff of any monies paid should the release of ADEA claims in
this Agreement be found to be invalid. Neither does this paragraph affect the
Company’s right to recover attorneys’ fees or costs to the extent authorized
under federal law. The provisions of paragraph 4 shall apply with full force and
effect with respect to any other legal proceeding.

15. Acknowledgment of Receipt of Disclosure Information. Executive acknowledges
receipt of Disclosure Information Provided Pursuant to Older Workers Benefit
Protection Act, which is attached hereto as Schedule A.

16. Nondisparagement. The parties represent, each to the other, that they have
not and agree that they will not in any way disparage the other and/or its
employees, or make or solicit any comments, statements, or the like to the media
or to others that may be considered to be derogatory or detrimental to the good
name or business reputation of the other and/or its employees.

17. You acknowledge that you: (a) have carefully read this Agreement in its
entirety; (b) have had an opportunity to consider this Agreement fully for at
least forty-five (45) days; (c) have been, and are hereby, advised by the
Company in writing to consult with an attorney of your choosing in connection
with this Agreement; (d) fully understand the significance of all of the terms
and conditions of this Agreement and have discussed them with your independent
legal counsel, or have had a reasonable opportunity to do so; (e) have had
answered to your satisfaction any questions you have asked with regard to the
meaning and significance of any of the provisions of this Agreement; and (f) are
signing this Agreement voluntarily and of your own free will and agree to all
the terms and conditions contained herein.

18. You understand that you will have at least forty-five (45) days (the
‘‘Consideration Period’’) from the date of receipt of this Agreement to consider
the terms and conditions of this Agreement. You may accept this Agreement by
signing it and returning it to Elizabeth Mack, Human Resources, AXS-One Inc.,
301 Route 17 North, Rutherford, NJ 07070. After executing this Agreement, you
shall


--------------------------------------------------------------------------------


have seven (7) days (the ‘‘Revocation Period’’) to revoke this Agreement by
indicating your desire to do so in writing delivered to Elizabeth Mack at the
address above (or by fax at 201-935-5431) by no later than 5:00 p.m. on the
seventh (7th) day after the date you sign this Agreement. The effective date of
this Agreement shall be the eighth (8th) day after you sign the Agreement (the
‘‘Effective Date’’). If the last day of the Consideration or Revocation Period
falls on a Saturday, Sunday or holiday, the last day of the Consideration or
Revocation Period, as applicable, will be deemed to be the next business day. In
the event you do not accept this Agreement as set forth above, or in the event
you revoke this Agreement during the Revocation Period, this Agreement,
including but not limited to the obligation of the Company to provide the
payment(s) and other benefits referred to in paragraph ‘‘2’’ above, shall be
deemed automatically null and void.

19. Any notice given to a Party shall be in writing and shall be deemed to have
been given when delivered personally or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the Party concerned
at the address indicated below or to such changed address as such party may
subsequently give such notice of

If to the Company:

AXS-One Inc., 301 Route 17 North, Rutherford, NJ07070

If to the Executive:

Gennaro Vendome, 22 Wayside Place, Montclair, NJ07042

20.

:  /s/ Gennaro Vendome          Date: 10-13-2005        
       Gennaro Vendome

THE COMPANY

By: /s/ Joseph P. Dwyer        
Print Name:   Joseph P. Dwyer        
Title:   CFO        


--------------------------------------------------------------------------------
